DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-16 and 18-22 in the reply filed on 10 May 2021 is acknowledged.
Claim Objection
Claim 18 is objected to because of the following informalities:  On lines 2-3, please change “second chromatography column” to “second chromatographic column”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Jorgenson (“Pressure-induced retention variations in reversed-phase alternate-pumping recycle chromatography”) in view of Monet-Dedreuil (“Impurity isolation and sample purification”) and Liu et al (“Improved enantioseparation via the twin-column based recycling high performance liquid chromatography”).

    PNG
    media_image1.png
    765
    637
    media_image1.png
    Greyscale

With regard to Claims 1 and 15, Lan and Jorgenson (Lan) discloses that the improvement of resolution of alternate pumping (AP) recycling closely matches the expectations of conventional theory, so the effectiveness of AP recycling is not significantly compromised by the variations in retention (Abstract). Lan discloses a recycling chromatography method comprising the steps of (i) injecting a sample into a mobile phase flow stream of a chromatography system to create a combined flow stream (P2773/Alternate-Pumping Recycle Design; Figures 3a and 3b).

Lan discloses that the advantages of AP recycle chromatography includes reduced turnaround time and faster separations, and providing a relatively simple and inexpensive means of attaining the separation power for inherently difficult separations (P2775/Practical Applications of Analytical Recycle Chromatography). Lan discloses that AP recycle chromatography has already been applied to chiral, oligomeric, isomeric, and isotopic separations for the purpose of attaining the separation power needed to resolve solutes of similar chemical and physical nature (P2775/Practical Applications of Analytical Recycle Chromatography).
However, Lan is silent to the sample comprising an active pharmaceutical ingredient and at least one impurity, a fraction collector in fluid communication with the first chromatographic column and the second chromatographic column; and a second valve positioned before the fraction collector, and achieving a baseline resolution to 
Monet-Dedreuil discloses that during a manufacturing process or a stability study for an Active Pharmaceutical Ingredient (API), a sample may be found to contain impurities (Page 1). It is important that when the impurities are discovered they are isolated and identified according to ICH Q3 guidelines (Page 1). A technique suited to isolating impurities is preparative liquid chromatography, which requires loading of a preparative scale LC column with repeated doses of the sample, and collecting fractions either using known time intervals or mass-based fraction collection (Pages 5-6). It is important to optimize the chromatography at an analytical scale before scale-up (Page 6). The collection of the impurity using a fraction collector allows concentrations of sufficient impurity for identification purposes (Page 5).
One of ordinary skill in the art would be motivated to separate and collect an impurity from an API using the AP recycling chromatography method of Lan, since AP recycling chromatography includes reduced turnaround time and faster separations, provides a relatively simple and inexpensive means of attaining the separation power for inherently difficult separations, and has been applied to many separations including chiral, oligomeric, isomeric, and isotopic separations. Furthermore, it would be obvious to conduct the AP recycling chromatography method of Lan using a fraction collector with a second valve positioned before the fraction collector in order to direct the purified impurity to the fraction collector and concentrate the impurity for identification purposes after separation of the impurity and API has been achieved.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the chromatography system of modified Lan to comprise a fraction collector in fluid communication with the first chromatographic column and the second chromatographic column; and a second valve positioned before the fraction collector, and (iii) collect the at least one impurity in the fraction collector, as taught by Monet-Dedreuil, in order to direct the purified impurity to the fraction collector and concentrate the impurity for identification purposes after separation of the impurity and API has been achieved.
However, modified Lan is silent to the chromatography system comprising a heater in communication with the first chromatographic column and the second chromatographic column (Claim 1), wherein the heater maintains a column temperature between about 20°C to about 100°C (Claim 15).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the chromatography system of modified Lan to comprise a heater in communication with the first chromatographic column and the second chromatographic column (Claim 1), wherein the heater maintains a column temperature between about 20°C to about 100°C (Claim 15), as taught by Liu, since higher temperatures not only gives shorter retention time, but also leads to narrow peak width, and reduced column pressure.
With regard to Claim 2, Lan discloses wherein the chromatography system is a liquid chromatography system (P2773/Column 1 (C1)).
With regard to Claim 3, modified Lan is silent to wherein the chromatography system is a semi-preparative chromatography system.
As best as the Examiner can tell from the instant specification, “semi-preparative” is defined as for the preparation of a predetermined quantity ([0070]).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the chromatography system of modified Lan to be a semi-preparative chromatography system, as taught by Monet-Dedreuil, for isolation and concentration of sufficient impurity for identification purposes.
With regard to Claim 4, Lan discloses wherein the chromatography system is a high performance liquid chromatography system (P2780/Chromatographic System, total system back pressure up to 400 bar). However, modified Lan is silent to wherein the chromatography system is semi-preparative, high performance liquid chromatography system.
As best as the Examiner can tell from the instant specification, “semi-preparative” is defined as for the preparation of a predetermined quantity ([0070]).
Monet-Dedreuil discloses isolation and concentration of sufficient impurity for identification purposes (Page 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the chromatography system of modified Lan to be a semi-preparative chromatography system, as taught by Monet-Dedreuil, for isolation and concentration of sufficient impurity for identification purposes.
With regard to Claim 5
With regard to Claim 6, Lan discloses wherein the first valve is a six-port or an eight-port valve (P2780/Chromatographic System, eight port valve shown in Figure 3a).
With regard to Claim 8, modified Lan is silent to the at least one impurity being a trace impurity.
Monet-Dedreuil discloses that impurities in an API can arise at very low concentrations relative to the API (Page 1, i.e., a trace impurity).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the at least one impurity of modified Lan to be a trace impurity, as taught by Monet-Dedreuil, since impurities in an API can arise at very low concentrations relative to the API.
With regard to Claim 9, modified Lan is silent to wherein fraction collector collects about 1 mg of the at least one impurity at a purity level of at least 90%.
Monet-Dedreuil discloses collecting fractions of isolated impurities for concentration of sufficient impurity for identification purposes using highly sophisticated techniques such as nuclear magnetic resonance (NMR) spectrometry (Page 5). The aim of the work is to enable sufficient resolution to minimize issues from co-eluting compounds and obtain as pure an impurity as possible (Page 6). Milligram quantities of material should be enough for the identification techniques mentioned above (Page 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the fraction collector of modified Lan collects about 1 mg of the at least one impurity at a purity level of at least 90%, as taught by Monet-Dedreuil, for concentration of sufficient impurity that is as pure as possible for identification purposes.
With regard to Claims 10 and 11, modified Lan is silent to further comprising determining the chemical structure of the at least one impurity (Claim 10), wherein the chemical structure of the at least one impurity is determined by nuclear magnetic resonance (Claim 11).
Monet-Dedreuil discloses that during a manufacturing process or a stability study for an Active Pharmaceutical Ingredient (API), a sample may be found to contain impurities (Page 1). It is important that when the impurities are discovered they are isolated and identified according to ICH Q3 guidelines (Page 1). Monet-Dedreuil discloses collecting fractions of isolated impurities for concentration of sufficient impurity for identification purposes using highly sophisticated techniques such as nuclear magnetic resonance (NMR) spectrometry (Page 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Lan to further comprise determining the chemical structure of the at least one impurity (Claim 10), wherein the chemical structure of the at least one impurity is determined by nuclear magnetic resonance (Claim 11), as taught by Monet-Dedreuil, since it is important that when the impurities are discovered they are isolated and identified according to ICH Q3 guidelines, and since NMR is a suitable technique for identifying impurities.
With regard to Claim 12, modified Lan is silent to further comprising pre-determining a number of valve switches to achieve the baseline resolution to separate the at least one impurity from the active pharmaceutical ingredient.
Monet-Dedreuil discloses that when the impurities are known impurities of the API, they can often be identified via retention time match and spectrometry confirmation 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Lan to further comprising pre-determining a number of valve switches to achieve the baseline resolution to separate the at least one impurity from the active pharmaceutical ingredient, as taught by Monet-Dedreuil, in the case in which the at least one impurity is a known impurity and the retention time and associated number of valve switches has been previously determined.
With regard to Claim 13, Lan discloses that serial injections may be made into an AP recycle chromatography system (Abstract, P2780/Figure 5). However, modified Lan is silent to further comprising repeating steps (i)-(iii) until about 1 mg of the at least one impurity is collected in the fraction collector.
Monet-Dedreuil isolating impurities by repeated loading of an LC column and collecting fractions using mass-based fraction collection (Page 5). This allows isolation and concentration of sufficient impurity for identification purposes using NMR (Page 5). Milligram quantities of material should be enough for the identification techniques mentioned above (Page 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Lan to further comprise repeating steps (i)-(iii) until about 1 mg of the at least one impurity is collected in the fraction collector, 
With regard to Claim 14, Lan discloses that AP recycling chromatography can separate L-phenylalanine and L-phenylalanine-ring-d5 which had a selectivity of 1.03 on the chromatography system (P2782/Application of AP Recycle Chromatography). However, modified Lan is silent to wherein the selectivity factor of the active pharmaceutical ingredient and the at least one impurity is < 1.2.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the selectivity factor of the active pharmaceutical ingredient and the at least one impurity is < 1.2 in the method of modified Lan, since Lan discloses that AP recycle chromatography can separate compounds having a selectivity of 1.03 on the chromatography system.
With regard to Claim 16, Lan discloses wherein the combined flow stream has a flow rate between about 0.5 mL/min and about 2 mL/min and the first chromatographic column and the second chromatographic column each have an inner diameter of about 4.6 mm (P2780/Chromatographic System, two 4.6 mm columns and flow rate of 1 mL/min).
With regard to Claim 18
With regard to Claim 19, Lan discloses wherein the chromatography system further comprises a detector positioned before the fraction collector (P2774, Figures 3a and 3b, “before the fraction collector” is broadly interpreted to include both a detector between the columns as in Figures 3a and 3b and after the second column in Figure 3b).
With regard to Claims 20-22, modified Lan is silent to wherein the collected at least one impurity is about 90% pure (Claim 20), about 95% pure (Claim 21), or about 99% pure (Claim 22).
Monet-Dedreuil discloses collecting fractions of isolated impurities for concentration of sufficient impurity for identification purposes using highly sophisticated techniques such as nuclear magnetic resonance (NMR) spectrometry (Page 5). The aim of the work is to enable sufficient resolution to minimize issues from co-eluting compounds and obtain as pure an impurity as possible (Page 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the collected at least one impurity of modified Lan is about 90% pure (Claim 20), about 95% pure (Claim 21), or about 99% pure (Claim 22), as taught by Monet-Dedreuil, for concentration of sufficient impurity that is as pure as possible for identification purposes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lan and Jorgenson (“Pressure-induced retention variations in reversed-phase alternate-pumping recycle chromatography”) in view of Liu et al (“Improved enantioseparation via the twin-column based recycling high performance liquid chromatography”) and Monet-Dedreuil (“Impurity isolation and sample purification”), as applied to the claims above, and in further view of Grill (US 5,630,943).
With regard to Claim 7, modified Lan is silent to wherein the second valve is a four-port valve.
Grill discloses a preparative chromatographic cyclical process comprising two chromatographic columns, at least one solvent pump, an injection pump, two 4-way valves, and conduits communicating said columns and the two 4-way valves in the form of a figure eight pattern without traversing a pump (Abstract). At least two enriched fractions are collected from the circulating profile (Abstract). The top 4-way valve shown in Figure 1 connects the columns to the fraction collector (Figure 1, C3/L50-57).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the second valve of modified Lan is a 4-port valve, as taught by Grill, in order to connect the columns to the fraction collector for collection of the purified impurity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777